Motion Granted; Dismissed and Memorandum Opinion filed March 3, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00988-CR

                STEPHEN JOSEPH ALTOBELLO, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1397278

               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant and his counsel, has been filed with this court. See Tex. R. App. P. 42.2.
Because this court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Justices Christopher, Donovan, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2